DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “the interface” on line 8,"the interface between the second cavity" in lines 12-13 of the claim and “the interface between the first cavity and the second cavity” in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 11,079,534 B2, hereinafter referred to as Pat’534. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 10 of the instant application, claim 6 of Pat’534 teaches a coupling system for a lighting assembly of an automotive vehicle comprising:
a light emitting diode (LED) that includes a base (see lines 3-4 of claim 6 of Pat’534);
an LED coupler that includes a first cavity configured to receive the base of an LED (see lines 5-6 of claim 6 of Pat’534),
a second cavity configured to receive a light emitting portion of the LED through the first cavity that includes variably sloped sidewalls configured to reflect a number of divergent light rays emitted from the LED towards an input face of a fiber optic bundle, wherein the second cavity is joined to the first cavity and a first opening at the interface between the first cavity, the second cavity is narrower than a width of the first cavity (see lines 7-15 of claim 6 of Pat’534); and
a third cavity joined to the second cavity that includes a stopping lip, wherein the third cavity is configured to receive the fiber optic bundle, where the stopping lip is configured to prevent translation of the fiber optic bundle beyond a predetermined distance (see lines 16-21 of claim 6 of Pat’534), 
wherein a second opening at the interface between the second cavity and the third cavity is wider than the first opening at the interface between the first cavity and the second cavity (see lines 22-25 of claim 6 of Pat’534).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guillermo (US 2008/0025039 A1).
Regarding claim 1, Guillermo teaches a coupling device of a vehicle lighting device in an assembly comprising:
a number of light sources (see paragraph [0032] where light source 12 is disclosed and at least figure 3 where multiple light sources 12 are shown) configured to emit light through a number of fiber bundles (see fiber optic bundle 20 in at least paragraph [0032]) that include a number of optical fibers, said optical fibers configured to optically couple to said light sources (see at least figure 3 where a number of optical fibers and light sources 12 are shown) ;
the coupling device (housing 16; see at least paragraph [0032]) including a reflective portion (reflective coating 17; see paragraph [0032] and at least figure 1B) that reflects a number of divergent light rays towards said fiber bundles (20; see at least figure 1B and figure 4); and
a blocking portion (18; see at least paragraph [0032]) that prevents light from bleeding from the assembly.
Regarding claim 2, Guillermo teaches a coupling device of a vehicle used in a lighting assembly comprising:
a number of light sources configured to emit light (see at least figure 3 where multiple light sources 12 are shown within element 41);
a fiber bundle (see paragraph [0036]; figure 3) including a number of optical fibers bundled in a cross-sectional shape arrangement that is configured to be optically coupled to the light source (see at least figure 3 where light sources 12 and fiber optical bundle 42 are coupled together); and
the coupling device (housing 41; see at least figure 3 and paragraph [0036]) configured to optically couple said light sources (12; see at least figure 3) to the fiber bundle (42; see at least figure 3), the coupling device (41; see at least figure 3) including a reflecting portion (see at least paragraph [0034] where reflector layer 32 is disclosed) that reflects light toward the optical fiber bundle (42) and a blocking portion (45; see at least figure 3) that blocks light from bleeding from said assembly.
Regarding claim 3, Guillermo teaches the coupling device of claim 2, further comprising an optical fiber panel (see figure 3) including a portion of each number of optical fibers (42; see at least figure 3) arranged in a predetermined form configured to provide a number of light emitting surfaces.
Regarding claim 4, Guillermo teaches the coupling device of claim 2, where said light sources include at least a solid state light emitting device (light emitting diode 12; see at least figures 1A, 1B, 3 and paragraph [0032]).
Regarding claim 5, Guillermo teaches the coupling device of claim 4, where said light sources comprise a light emitting diode (LED) (see at least figure 1A and 4; LED 12; paragraph [0032]).
Regarding claim 8, Guillermo teaches an automotive vehicle that applies the coupling device of claim 1 (see paragraph [0006] where vehicle lighting is disclosed).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Guillermo (US 2008/0025039 A1) in view of Tao et al. (US 2008/0019659 A1). 
Regarding claim 6, Guillermo teaches the coupling device of claim 2, and further teach a blocking portion (45; see at least figure 3) but do not explicitly teach where the coupling device is made of metallic material, the reflecting portion being a polished surface. Tao et al. teach a coupling device made of metallic material and a reflecting portion being a polished surface (see paragraph [0029] and [0030]). It would have been obvious to one having ordinary skill in the art the time the invention was made to modify the coupling device of Guillermo to be made of metallic material and the reflecting portion being a polished surface as taught by Tao et al. as an alternative design choice to achieve a desired illumination output.
Regarding claim 7, Guillermo teaches the coupling device of claim 2, but do not explicitly teach wherein the coupling device is made of an opaque plastic material, the reflecting portion having a reflective coating. Tao et al. teach a coupling device made of plastic material and a reflecting portion being a polished surface (see paragraph [0029] and [0030]). It would have been obvious to one having ordinary skill in the art the time the invention was made to modify the coupling device of Guillermo to be made of plastic material and the reflecting portion being a polished surface as taught by Tao et al. as an alternative design choice to achieve a desired illumination output.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Guillermo (US 2008/0025039 A1) in view of  Hu et al. (US 2014/0126241 A1). 
Regarding claim 9, Guillermo teaches the coupling device of claim 1, but do not explicitly teach where a material of the coupling device includes at least one of acetal, polyethylene, polycarbonate, polyamide, polystyrene, polypropylene, aluminum, heat-treated aluminum (hokotol), tungsten, copper, brass, bronze, silver, gold, chromium, platinum, polytetrafluoroethylene (PTFE), and a fluoropolymer known as SPECTRALON.
Hu et al. teach a backlight module and display apparatus comprising a light coupling device (102) such as polycarbonate material (see paragraph [0033] where polycarbonate material is disclosed).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the coupling device of Guillermo to include polycarbonate material as taught by Hu et al. as an alternative material and design choice of the coupling device.

Allowable Subject Matter
Claim 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims and upon receipt of a terminal disclaimer to overcome the double patenting rejection above.
Claim 10 recites, inter alia, a third cavity joined to the second cavity that includes a stopping lip, wherein the third cavity is configured to receive the fiber optic bundle, where the stopping lip is configured to prevent translation of the fiber optic bundle beyond a predetermined distance, wherein a second opening at the interface between the second cavity and the third cavity is wider than the first opening at the interface between the first cavity and the second cavity.
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA MCMILLAN APENTENG whose telephone number is (571)272-5510. The examiner can normally be reached Monday-Friday 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.M.A/Examiner, Art Unit 2875    

/DIANE I LEE/Supervisory Patent Examiner, Art Unit 2875